Citation Nr: 1022465	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-20 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Epstein Barr Virus 
Syndrome, residuals of mononucleosis, including chronic 
fatigue syndrome.

2.  Entitlement to service connection for dysthymia and/or 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to 
August 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In December 
2006, the RO denied service connection for dysthymia and/or 
depression.  The RO denied service connection for Epstein 
Barr Virus Syndrome, residuals of mononucleosis, in November 
2007.  

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.
 
At the time of the hearing, the Veteran submitted a copy of a 
medical record that had already been considered by the RO.  
Subsequent to the hearing, the Veteran submitted a CD-ROM 
copy of his Social Security Administration (SSA) records that 
had not been considered by the RO.  A remand, pursuant to 
38 C.F.R. § 20.1304 is not necessary, however, as the Veteran 
testified that he waived RO jurisdiction of the SSA records 
and also submitted a written waiver of any evidence submitted 
at the time of the Board hearing.  

The Epstein Barr Virus issue has been modified as represented 
on the cover page based on the evidence of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for dysthymia 
and/or depression is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the probative 
medical evidence of record shows chronic fatigue syndrome, 
which is shown as a residual of chronic Epstein Barr Virus 
that was first diagnosed in service in the form of 
mononucleosis.


CONCLUSION OF LAW

The criteria for service connection for Epstein Barr Virus 
Syndrome, residuals of mononucleosis, including chronic 
fatigue syndrome are met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for Epstein Barr Virus 
Syndrome, which he contends is a direct result of contracting 
mononucleosis and not receiving proper treatment for it in 
the US Navy in 1984.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows a diagnosis of mononucleosis in 
service.

A May 1982 service treatment record shows complaints of 
headaches, sore neck, and swollen glands.  On physical 
examination, there was generalized stiffness in the neck 
exhibited.  There was no enlargement or tenderness to the 
cervical glands, masses, or pain on palpation of the neck.  
The assessment was rule out tension headaches and mono.  The 
plan was for a mono spot test.  However, there is no record 
of any follow-up treatment at that time.

A November 1984 medical record shows the Veteran went on sick 
call on October 29, 1984 for complaints of nasal congestion 
and "fullness" along with myalgias and headache.  His 
physical examination was unremarkable and he was felt to have 
an upper respiratory infection and tension headache and was 
given Actifed and aspirin to be taken as needed.  He was told 
to return if not better.  He returned on November 5, 1984 
complaining of cold symptoms including a sore throat and sore 
right cervical node.  A throat culture was done and returned 
with normal flora.  A mono-spot was also sent in at that 
time.  He turned to the emergency room on November 7, 1984 
complaining of severe sore throat and trouble swallowing.  
Clinical evaluation was positive for infectious 
mononucleosis.  The discharge diagnosis was mononucleosis 
with exudative pharyngitis.

An August 1986 discharge examination noted mononucleosis that 
was not considered disabling.

Current medical evidence shows findings of chronic fatigue 
syndrome.

A July 2004 VA treatment record notes an assessment of severe 
mono in 1985 and chronic fatigue.

A VA physician assistant provided a statement in May 2007 
noting that the Veteran had been under the medical care of VA 
since July 2004.  His initial complaints were fatigue and 
depression and he informed his examiner that he had been 
diagnosed with mononucleosis in 1985 while on active duty 
with the military.  His complaints had continued and had 
actually become more debilitating and included intermittent 
nausea and vomiting, anxiety, depression, myalgias, 
arthralgias, and extreme fatigue.  

As the record shows an in-service diagnosis of mononucleosis 
and current medical evidence shows a diagnosis of chronic 
fatigue syndrome, the determinative issue is whether there is 
any relationship between these.

The positive medical evidence includes a May 2007 opinion 
from the VA physician assistant.  She indicated that the 
diagnosis of chronic fatigue syndrome was due to a previous 
infection with Epstein Barr Virus (mononucleosis).  The 
Veteran had carried the diagnosis of chronic fatigue syndrome 
since his enrollment with VA, which included all the symptoms 
that the Veteran had listed, and was a sequelae of mono.  It 
was the physician assistant's opinion that it was more likely 
than not that the Veteran's continued complaints were a 
result of a reactivation of his Epstein Barr Virus that was 
initially diagnosed in 1985 while the Veteran was on active 
duty.

A July 2007 medical statement from a VA physician notes that 
the Veteran had been treated with VA since July 2004 and 
under her care since February 2006.  At their original visit, 
he recited a history of severe viral mononucleosis during his 
military duties.  Since that time until the present he 
reported a history of ongoing chronic fatigue, sleep 
problems, headache, and neck lumpiness, which had affected 
his self care activities and relationships, culminating in 
aggravating his depression.  In September 2005, the examiner 
took an evaluation of the Epstein Bar Virus titres to 
conclude that the Veteran did indeed demonstrate a pattern of 
chronic elevation of these titres supporting history exposure 
to Epstein Bar Virus.  The repeat of these titres in May 2007 
demonstrated a dramatic increase in these titres, suggesting 
a diagnosis of chronic Epstein Barr Virus infection and 
supporting a causative etiology in many of the Veteran's 
symptoms.  Chronically elevated and increasing Epstein Bar 
Virus titres in addition to chronic cervical lymph node 
swelling, ongoing headaches, and sleep disturbances are many 
of the criteria used to diagnose chronic fatigue syndrome.  
Though causation by Epstein Bar Virus in all chronic fatigue 
syndrome patients has not been proven, for the Veteran, the 
evidence supports a chronic Epstein Bar Virus infection that 
could account for much of his symptom complex.  The physician 
cited Center for Disease Control (CDC) sources on Epstein 
Barr Virus and Infectious Mononucleosis. 

The negative evidence includes a September 2007 opinion from 
a VA physician who noted that the Veteran developed 
mononucleosis in the Navy in 1984 and was claiming residuals 
of nausea, vomiting, anxiety, depression, myalgia, 
arthralgia, and extreme fatigue.  The Veteran stated that he 
was mistreated in service but on review of the service 
treatment records, the physician determined that the Veteran 
had appropriate treatment based on his symptomatology.  He 
recovered from his acute attacks and remained in the service 
for another two years.  There is no further indication that 
he had any problems prior to his discharge.  He subsequently 
had been diagnosed with chronic fatigue, depression, anxiety, 
mood swings, and hypertension.  He also felt hot and cold.  
He stated that he last worked in June 2004 and that he slept 
for 12 to 20 hours per day.  His current medical records 
confirmed his symptomatology.  

The VA physician noted the findings in the previous July 2007 
VA medical opinion and indicated that he could not find any 
indication in the CDC studies cited in the previous opinion 
that proved a causative effect of chronic fatigue syndrome 
secondary to chronic Epstein Bar Virus titre elevation.  The 
VA physician also noted the May 2007 opinion from the VA 
physician assistant that the diagnosis of chronic fatigue 
syndrome was due to previous infection with Epstein Barr 
Virus (mononucleosis).  However, the VA physician pointed out 
that the physician assistant did not document any definitive 
research.  The literature reported a causation of only two 
conditions secondary to Epstein Barr Virus, which were rare, 
and those were Burkitt's lymphoma and nasal pharyngeal 
carcinoma.  The research did indicate that it could possibly 
cause chronic fatigue syndrome but that was not proven.  It 
also stated that reactivation of the dormant virus was 
asymptomatic and that Epstein Barr Virus infected 90 to 95 
percent of the world population.  The Veteran had computed 
tomography (CT) scans of his neck in October 2005, which 
showed mild lymphadenopathy, felt to be reactive.  A repeat 
CT scan in June 2006 showed no adenopathy.  An office note in 
September 2005 from the previous VA physician noted that 
antibodies to Epstein Barr Virus were elevated but there was 
no indication in the claims file that they were elevated or 
how high they were elevated.  
 
The VA physician conducted laboratory studies, which showed 
that the hepatic profile was entirely within normal limits 
and the mono test was negative.  The impression was 
mononucleosis (Epstein Barr Virus infection) and chronic 
fatigue syndrome.  It was the examiner's opinion that in 
spite of the previous opinions from the VA physician and 
physician assistant that the Veteran's symptoms were 
secondary to chronic Epstein Barr Virus reactivation, there 
was no clear evidence that this correlation existed.  
Therefore, it was unlikely that his current symptom complex 
was secondary to his mononucleosis diagnosis made in 1984 
while in the US Navy.

Medical studies were added to the record, which are neither 
for nor against the claim.  One online printout article on 
chronic fatigue syndrome notes that for a time it was thought 
that Epstein Barr virus, the cause of mononucleosis, might 
cause chronic fatigue syndrome but recent research had 
discounted this idea.  A second article notes that the cause 
of chronic fatigue syndrome was unknown.  A third article 
notes that chronic fatigue syndrome was possibly related to 
Epstein Barr virus.  A fourth article notes that Epstein Barr 
Virus is typically characterized by fatigue, persistent and 
recurrent fevers, muscle aches and pains, swollen glands, 
joint aches and pains, depression, and headache.  The study 
went on to note that there were no antibiotics or other 
treatments that would eradicate the virus and thereby 
eliminate the infection but that over time, symptoms usually 
resolved on their own.  While some of the medical literature 
in the claims file is more favorable than others, at most, it 
only raises a possibility of a relationship between the 
mononucleosis diagnosis in service and the current diagnosis 
of chronic fatigue syndrome, and does not show any actual 
relationship in the Veteran's case.  See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).  However, the study 
that indicates that the virus is never eradicated is 
interesting in that it shows the virus that the Veteran 
contracted in service would persist to present time, whether 
or not there is any associated symptomatology.  Also, one of 
the studies shows that Epstein Barr Virus symptoms including 
fatigue, persistent and recurrent fevers, muscle aches and 
pains, swollen glands, joint aches and pains, depression, and 
headache are the same symptoms the Veteran continues to 
complain about.

The medical evidence of record is at least equally-balanced.  
The record shows that the Veteran developed mononucleosis in 
service, which is shown by medical evidence to be caused by 
Epstein Barr Virus, a virus that cannot be eradicated.  The 
Veteran claims current symptomatology associated with the 
Epstein Barr Virus, including intermittent nausea and 
vomiting, myalgias, arthralgias, and extreme fatigue.  He has 
a current diagnosis of chronic fatigue syndrome and two 
medical opinions of record support the finding that the 
Epstein Barr Virus contracted in service is related to the 
chronic fatigue syndrome.  The July 2007 VA medical opinion 
noted that the dramatic increase in titres in May 2007 
suggested a diagnosis of chronic Epstein Barr Virus infection 
and supported a causative etiology in many of the Veteran's 
symptoms.  The July 2007 opinion further noted that 
chronically elevated and increasing Epstein Bar Virus titres 
in addition to chronic cervical lymph node swelling, ongoing 
headaches, and sleep disturbances are many of the criteria 
used to diagnose chronic fatigue syndrome, and that while 
causation was not shown in every case, in the Veteran's case 
his Epstein Barr Virus accounted for his symptoms.  In 
response to this, the September 2007 negative VA opinion 
noted that the CDC studies cited in the July 2007 opinion did 
not prove a causative effect between chronic fatigue syndrome 
and chronic Epstein Bar Virus titre elevation and that there 
was no clear evidence that this correlation existed.  
However, there is no reason shown to value this opinion over 
the July 2007 VA medical opinion.  Moreover, even the 
September 2007 VA examiner acknowledged that research 
indicated that Epstein Barr Virus was a possible cause of 
chronic fatigue syndrome.

When the evidence for or against a claim is relatively 
equally-balanced, all doubt is resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102.  Therefore, service 
connection for Epstein Barr Virus residuals including chronic 
fatigue syndrome is warranted.  

The Veteran's service connection claim for Epstein Barr Virus 
Syndrome, residuals of mononucleosis, including chronic 
fatigue syndrome has been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
below, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 


ORDER

Entitlement to service connection for Epstein Barr Virus 
Syndrome, residuals of mononucleosis, including chronic 
fatigue syndrome is granted, subject to the rules and payment 
of monetary benefits.


REMAND

The Veteran seeks service connection for dysthymia and/or 
depression.  

The service treatment records show the Veteran was found to 
have an inappropriate reaction to his diagnosis of 
mononucleosis in service in November 1984 and was sent for a 
psychological evaluation.  It was noted that he had exhibited 
abusive comments toward hospital staff and corpsmen.  On 
mental status examination, there was no evidence of psychosis 
or gross organic brain syndrome.  The examiner's impression 
was that there were background and personality factors, which 
seemed to explain his inordinate emotional display and 
behavior toward staff.  There was no Axis I diagnosis; the 
Axis II diagnosis was mixed personality traits.  The Veteran 
subsequently filed a formal complaint of disservice and it 
was noted in December 1984 that psychological profile testing 
suggested character problems including immaturity, passive-
aggressive personality type, and conflict centering around 
impulse control.  An August 1986 discharge examination report 
notes a diagnosis of situational depression, not considered 
disabling.  

After service, a November 1998 private treatment record notes 
a diagnosis of depression and prescription for Prozac.  The 
Veteran received additional private treatment for depression 
in 1999 and 2003.  VA treatment records dated from 2004 to 
2007 show continued diagnoses of a mood disorder, anxiety 
disorder, depression, and dysthymic disorder.  An August 2006 
VA clinical psychologist found that the Veteran best met the 
criteria for a mood disorder based on ongoing symptoms of 
depression that included suicidal ideation, intense 
irritability, and diminished pleasure and interest in most 
activities.  The examiner further found that the Veteran's 
medical conditions appeared to contribute to his fluctuating 
moods including a history of sleep apnea, Epstein Barr Virus, 
and hypogonadism.

As the medical evidence shows a diagnosis of situational 
depression in service, post-service diagnoses of depression, 
mood disorder, dysthymic disorder, and anxiety disorder since 
approximately 13 years after service, and the Veteran's 
assertions that he has suffered from depression since 
service, a medical opinion is necessary to resolve whether 
there is any relationship between the present psychological 
diagnoses and service.  The medical opinion also should 
address whether the (now) service-connected Epstein Barr 
Virus contributed to his psychological diagnoses.

The Veteran also has identified outstanding private treatment 
records from Dr. Chung.  He signed the proper release form in 
July 2005 for his treatment with Dr. Chung in 1994 for 
depression.  The RO sent the Veteran a letter in March 2006 
that the forms he had submitted had expired, as they only 
remained valid for 60 days.  He was asked to return the forms 
again.  The Veteran resubmitted release forms for Dr. Chung.  
The RO requested records from Dr. Chung in April 2006 and 
August 2006; but a response is not of record.  On May 3, 
2010, the Veteran indicated that he was still trying to get 
his treatment records from Dr. Chung showing treatment for 
depression since 1994 from the OSU-Harding Medical Records 
Center.  He requested an additional 30 days to obtain the 
records, which has since passed.  VA should make reasonable 
efforts to obtain these records identified by the Veteran; 
and the Veteran should be notified of any response or lack 
thereof.

Additionally, the Veteran submitted a CD-ROM reflecting a 
grant of SSA disability benefits.  These records should be 
reviewed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Make reasonable efforts to obtain 
treatment records for Dr. Carol Chung, as 
identified by the Veteran on a May 2010 
written statement.  Any responses from Dr. 
Chung or the OSU-Harding Medical Records 
Center should be recorded and the Veteran 
should be so notified and given an 
opportunity to respond.

2.  Print out and review the SSA 
determination submitted by the Veteran in 
CD-ROM format.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
etiology of his current psychological 
diagnoses including mood disorder, anxiety 
disorder, depression, and dysthymic 
disorder.

Specifically, the examiner should state 
whether it is at least as likely as not 
(50 percent chance or greater) that the 
Veteran's current psychological diagnoses 
are related to the finding of situational 
depression in service.

The examiner also should state whether it 
is at least as likely as not that his 
Epstein Barr Virus has contributed to his 
psychological diagnoses in any way, 
including whether the EBV caused the 
psychological diagnoses or aggravated the 
psychological diagnoses beyond their 
natural progress.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.  

4.  Thereafter, any additional development 
deemed necessary should be conducted.  If 
the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


